       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



JAMIE R. EDWARDS, trustee for the
heirs and next of kin of Arvid A. Herrman,
decedent,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Civil File No. 20-2451 (MJD/HB)

THORATEC LLC,

                  Defendant.

Anthony J. Nemo, Sr., and Nathaniel Arthur Dahl, Meshbesher & Spence, Ltd.,
Counsel for Plaintiff.

Janet H. Kwuon and Lisa Marie Baird, Reed Smith LLP, and Charmaine K. Harris
and Deborah Elaine Lewis, Blackwell Burke P.A., Counsel for Defendant.

I.    INTRODUCTION

      This matter is before the Court on Defendant Thoratec LLC’s Motion to

Dismiss [Docket No. 17] and Defendant’s unopposed Request for Judicial Notice

[Docket No. 20]. The Court heard oral argument on March 24, 2021. For the

reasons that follow, Defendant’s motion to dismiss is denied.

II.   BACKGROUND

      A.    Factual Background
                                        1
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 2 of 16




             1.    The HeartMate 3

      Defendant Thoratec LLC (“Thoratec”) is a limited liability company with

its principal place of business in California. (Compl. ¶ 6.) Thoratec is a

subsidiary of Abbott Laboratories, Inc. (“Abbott”). (Id.) Thoratec develops,

manufactures, and markets proprietary medical devices used for mechanical

circulatory support, including the Heartmate 3TM Left Ventricular Assist System

(“HeartMate 3”), an implantable medical device approved by the FDA to treat

patients suffering from end-stage heart failure in the form of advanced refractory

left ventricular heart failure. (Compl. ¶ 6; Lewis Decl., Ex. 3, Summary of Safety

and Effectiveness Data (“SSED”) at 1.)

      The HeartMate 3 reroutes and pumps blood from the left ventricle into the

ascending aorta. (Compl. ¶ 11.) An apical cuff is sewn into the epicardium

around a cored opening near the apex of the left ventricle which serves as a

securing interface between the HeartMate 3 and the patient’s heart. (Compl. ¶¶

13-14.) The inflow cannula of the pump is then inserted into the apical cuff on

the left ventricle and fixed securely into place by a locking mechanism unique to

the HeartMate 3 (the “slide-lock mechanism”). (Compl. ¶¶ 15-16.) The slide-

lock mechanism affixes the pump to the apical cuff using two symmetrical

locking arms which surround the inflow cannula and secure it to the heart by
                                         2
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 3 of 16




engaging a metal ring on the apical cuff, creating an airtight seal between the

inflow cannula and apical cuff. (Id. ¶ 16.)


            2.     Implantation of the HeartMate 3 into Arvid Herrman

      On June 25, 2019, cardiovascular surgeon John Stulak, M.D., implanted a

HeartMate 3 into Arvid Herrman at the Mayo Clinic in Rochester, Minnesota.

(Compl. ¶¶ 35, 37.) Herrman was a resident of Wisconsin. (Id. ¶ 4.) Minutes

after turning on the HeartMate 3, Hermann’s left ventricle and ascending aorta

filled with air, and Hermann was placed back on a cardiopulmonary bypass.

(Compl. ¶¶ 41-42.) Stulak shut off the HeartMate 3, de-aired the ascending aorta

and left ventricle, and then turned on the HeartMate 3 again, weaned Herrman

from bypass, and increased the pump speed. (Compl. ¶ 43.) Again, a large bolus

of air appeared in the ascending aorta, and Herrman was placed back on bypass.

(Id.) The process of de-airing and then restarting the pump was repeated and, a

third time, a large amount of air appeared in the left ventricle and ascending

aorta, and Herrman was placed back on bypass. (Id. ¶ 44.) While Herrman was

still on bypass and the HeartMate 3 pump was running, Stulak observed air

entering Herrman’s left ventricle from around the inflow cannula. (Id. ¶ 45.)




                                         3
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 4 of 16




Stulak noted that the HeartMate 3 could rotate freely on the apical cuff even

though it was locked into place by the slide-lock mechanism. (Id. ¶ 46.)

      Stulak removed the HeartMate 3 and compared it to the underside of a

newly opened replacement HeartMate 3. (Compl. ¶ 47.) He observed that the

locking arms of the explanted HeartMate 3 were asymmetrical and that the left

locking arm of the explanted HeartMate 3 was bent and distracted away from the

inflow cannula. (Id.) Stulak concluded that the bent left locking arm of the slide-

lock mechanism rendered the explanted HeartMate 3 device defective and

created negative pressure allowing air to leach into the ventricle. (Id. ¶¶ 48-49.)

      Stulak implanted a replacement HeartMate 3 with locking arms that were

symmetrical and not bent. (Compl. ¶ 50.) He engaged the slide-lock mechanism

without difficulty, the pump functioned normally, and the surgery was

concluded. (Id.) However, Herrman never regained consciousness and, on July

12, 2019, Hermann passed away. (Compl. ¶¶ 51-53.) His cause of death was

determined to be multiple air emboli caused by a leak at the interface between

the inflow cannula and apical connector of the explanted HeartMate 3, resulting

in severe brain injury and multi-organ failure. (Id. ¶ 53.)




                                         4
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 5 of 16




       The explanted HeartMate 3 was returned to Thoratec for inspection, and

Thoratec confirmed that the locking arms were asymmetrical and one of the arms

was bent outward, deviating from the FDA-approved specifications. (Compl. ¶

54.)


             3.     Medical Device Amendments

       The 1976 Medical Device Amendments (“MDA”) to the Food, Drug, and

Cosmetic Act (“FDCA”), 21 U.S.C. § 360C et seq., created a comprehensive

“regime of detailed federal oversight” for medical devices. Riegel v. Medtronic,

552 U.S. 312, 316 (2008). The MDA creates three classes of medical devices based

on use and level of potential risk. Buckman Co. v. Plaintiffs’ Legal Comm., 531

U.S. 341, 343 (2001). The HeartMate 3 is a Class III medical device, i.e., one that

“support[s] or sustain[s] human life” or “presents a potential unreasonable risk

of illness or injury” and, thus, “incur[s] the FDA’s strictest regulation.” Id.; 21

U.S.C. § 360c(a)(1)(C)(ii).

       Before a new Class III device may be marketed, the manufacturer
       must assure the FDA through a rigorous Pre–Market Approval
       (“PMA”) process that the device is safe and effective. Once the
       product is approved, the manufacturer may not change its design,
       manufacturing process, labeling, or other attributes that would
       affect safety or effectiveness without filing a PMA Supplement. The
       PMA Supplement is reviewed using the same standard as the
       original PMA.

                                          5
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 6 of 16




In re Medtronic, Inc., Sprint Fidelis Leads Prod. Liab. Litig., 623 F.3d 1200, 1203

(8th Cir. 2010) (citations omitted) (“Sprint Fidelis II”).


             4.     FDA Approval of the Heartmate 3

      On August 23, 2017, the FDA granted premarket approval for the

HeartMate 3 for short-term hemodynamic support, as a “bridge to [heart]

transplant or bridge to myocardial recovery.” (Compl. ¶ 30.) On October 18,

2018, the FDA approved the HeartMate 3 for long-term mechanical circulatory

support, or as a “destination therapy.” (Id. ¶ 31.) One of the design

specifications set forth in the FDA-approved PMA for the HeartMate 3 requires

the two locking arms of the slide-lock mechanism to be symmetrical and coapt

uniformly around the inflow cannula of the pump, so that the inflow cannula

tightly affixes to the apical cuff on the left ventricle and air does not leak at the

cannula-cuff interface. (Id. ¶¶ 27-28, 32.)

      B.     Procedural History

      On September 4, 2019, a Minnesota state court appointed Plaintiff Jamie

Edwards, a resident of Wisconsin, as trustee for the heirs and next of kin of

Herrman. (Compl. ¶ 5.)




                                           6
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 7 of 16




      On December 3, 2020, Plaintiff filed a Complaint against Abbott and

Thoratec in this Court. [Docket No. 1] The Complaint asserts two state law

counts against Abbott and Thoratec: Count 1: Negligence; and Count 2: Strict

Liability – Manufacturing Defect. On February 19, 2021, Plaintiff voluntarily

dismissed Defendant Abbott. [Docket No. 35]

      In Count 1: Negligence, Plaintiff alleges that Thoratec had a duty to

manufacture the HeartMate 3 so that it was not defective and in accordance with

its design specifications, so that the two locking arms were symmetrical and

tightly affixed the pump to the left ventricle so that air did not leak at the

cannula-cuff interface, that Thoratec breached this duty, and that Herrman died

as a result. (Compl. ¶¶ 57-62.) In Count 2: Strict Liability – Manufacturing

Defect, Plaintiff further alleges that the explanted HeartMate 3 was in a defective

condition and unreasonably dangerous because, when it left Thoratec’s control,

the left locking arm was bent, not manufactured in accordance with its FDA-

approved design specifications, and leaked air at the cannula-cuff interface,

which caused Herrman’s death. (Id. ¶¶ 66-71.)

      Plaintiff has alleged that Thoratec was required under federal law to

manufacture the HeartMate 3 according to the following design specifications:



                                          7
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 8 of 16




       Manufacturing the HeartMate 3 so that the two locking arms of its
       slide-lock mechanism are symmetrical;

       Manufacturing the HeartMate 3 so that the locking arms of the slide-
       lock mechanism are not bent out of specification;

       Manufacturing the HeartMate 3 so that its slide-lock mechanism
       tightly affixes the inflow cannula to the apical cuff; and

       Manufacturing the HeartMate 3 so that air does not leak at the
       interface between the inflow cannula and the apical cuff resulting in
       air embolism.

(Compl. ¶ 32.) Plaintiff alleges that the explanted HeartMate 3 deviated from

these federal requirements as found when Stulak inspected the explanted

HeartMate 3 and when the explanted HeartMate 3 was returned to Thoratec for

inspection.

       Thoratec has now moved to dismiss the Complaint on the grounds that

Plaintiff’s claims are federally preempted.

III.   DISCUSSION

       A.     Motion to Dismiss Standard

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may

move the Court to dismiss a claim if, on the pleadings, a party has failed to state

a claim upon which relief may be granted. In reviewing a motion to dismiss, the




                                         8
        CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 9 of 16




Court takes all facts alleged in the complaint to be true. Zutz v. Nelson, 601 F.3d

842, 848 (8th Cir. 2010).

      To survive a motion to dismiss, a complaint must contain sufficient
      factual matter, accepted as true, to state a claim to relief that is
      plausible on its face. Thus, although a complaint need not include
      detailed factual allegations, a plaintiff’s obligation to provide the
      grounds of his entitlement to relief requires more than labels and
      conclusions, and a formulaic recitation of the elements of a cause of
      action will not do.

Id. (citations omitted).

      In deciding a motion to dismiss, the Court considers the complaint and

“materials that are part of the public record or do not contradict the complaint, as

well as materials that are necessarily embraced by the pleadings. For example,

courts may consider matters of public record, orders, items appearing in the

record of the case, and exhibits attached to the complaint.” Greenman v. Jessen,

787 F.3d 882, 887 (8th Cir. 2015) (citations omitted). Here, the Court grants

Defendants’ unopposed request that the Court take judicial notice of five

documents that are publicly available on the FDA’s website. (See Lewis Decl.,

Exs. 1-5.)

      B.     Choice of Law

      The Complaint does not specify what state law applies. Plaintiff is a

Wisconsin resident, and Herrman was a Wisconsin resident at the time of the
                                         9
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 10 of 16




surgery. The surgery and injury occurred in Minnesota, and a Minnesota court

appointed Plaintiff as trustee. At this stage, Minnesota and Wisconsin law are

the same for purposes of the Court’s preemption analysis. Thus, at this stage, the

Court will apply the law of the forum state, Minnesota.

      C.     Preemption

      “The general law of preemption is grounded in the Constitution’s

command that federal law ‘shall be the supreme Law of the Land.’ U.S. Const.

art. VI, cl. 2.” In re Aurora Dairy Corp. Organic Milk Mktg. & Sales Practices

Litig., 621 F.3d 781, 791 (8th Cir. 2010). “Thus state law that conflicts with federal

law has no effect.” Id. (citation omitted).

      “Express preemption exists where Congress uses explicit pre-emptive

language to express its purpose.” Id. at 792 (citation omitted).

      Implied preemption exists where a federal statutory or regulatory
      scheme is so pervasive in scope that it occupies the field, leaving no
      room for state action—this is termed field preemption. Implied
      preemption also occurs where state law has not been completely
      displaced but is superseded to the extent that it conflicts with federal
      law—this is known as conflict preemption.

Id. (citation omitted).

      D.     Express Preemption




                                         10
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 11 of 16




             1.        Express Preemption Standard under the MDA

      The MDA provides:

      Except as provided in subsection (b), no State or political
      subdivision of a State may establish or continue in effect with
      respect to a device intended for human use any requirement—

             (1) which is different from, or in addition to, any requirement
             applicable under this chapter to the device, and

             (2) which relates to the safety or effectiveness of the device or
             to any other matter included in a requirement applicable to
             the device under this chapter.

21 U.S.C. § 360k(a). Thus, to determine whether the MDA preempts Plaintiffs’

state law claims, first, the Court “must determine whether the Federal

Government has established requirements applicable to [Thoratec’s HeartMate

3].” Riegel, 552 U.S. at 321. Second, the Court must “determine whether

[Plaintiff’s] common-law claims are based upon [] requirements with respect to

the device that are different from, or in addition to’ the federal ones, and that

relate to safety and effectiveness.” Id. at 321-22 (citation omitted). Thus, the

MDA ”does not preempt State or local requirements that are equal to, or

substantially identical to, requirements imposed by or under the act.”

Medtronic, Inc. v. Lohr, 518 U.S. 470, 496–97 (1996) (quoting 21 C.F.R. §

808.1(d)(2) (1995)).


                                         11
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 12 of 16




      The Supreme Court thus has made clear that section 360k protects a
      medical device manufacturer from liability to the extent that it has
      complied with federal law, but it does not extend protection from
      liability where the claim is based on a violation of federal law. In
      other words, where state law is parallel to federal law, section 360k
      does not preempt the claim.

Bausch v. Stryker Corp., 630 F.3d 546, 552 (7th Cir. 2010).


             2.     Whether the Federal Government Has Established
                    Requirements Applicable to Thoratec’s HeartMate 3

      The first prong of the Riegel test is met because, as a matter of law, the

Premarket Approval of a medical device imposes federal requirements

applicable to the device. See, e.g., Riegel, 552 U.S. at 322-23.


             3.     Whether the State Law Claim Would Impose Safety or
                    Effectiveness Requirements with Respect to the Device that
                    Are Different from, or in Addition to, the Federal
                    Requirements

      Express preemption does not apply because Plaintiff’s state law claims

would not impose safety or effectiveness requirements that are different from or

in addition to the federal requirements. Rather, Plaintiff asserts a quintessential

parallel claim: she alleges that Thoratec is liable for state law manufacturing

defect and negligence claims because it produced a device with asymmetrical

arms that failed to prevent air from leaking at the cannula-cuff interface, and

producing a device with asymmetrical arms that failed to prevent air from
                                          12
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 13 of 16




leaking at the cannula-cuff interface also violated the federal PMA requirement

for the device. Plaintiff specifically alleges a violation of a particular PMA

requirement that also constitutes a violation of state manufacturing defect law.

See, e.g., In re Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig., 592 F.

Supp. 2d 1147, 1152 (D. Minn. 2009) (“Sprint Fidelis I”) (noting that “Riegel left

open a back door for plaintiffs: claims alleging that a manufacturer failed to

adhere to the specifications imposed by a device’s PMA are not preempted”).

Manufacturing defect claims pled with sufficient specificity regarding how a

device deviated from its PMA specifications are not preempted. See, e.g.,

Sullivan v. Medtronic, Inc., No. 4:20 CV 344 CDP, 2020 WL 6381819, at *6 (E.D.

Mo. Oct. 30, 2020) (holding that strict liability and negligence claims were not

preempted where plaintiff alleged Medtronic failed to manufacture its infusion

pump in accordance with the manufacturing specifications set out in its PMA);

Eggerling v. Advanced Bionics, L.L.C., 958 F. Supp. 2d 1029, 1038-39 (N.D. Iowa

2013) (holding manufacturing defect claims not preempted where plaintiff

alleged that manufacturer’s cochlear implant did not comply with the PMA

because it contained an unapproved AstroSeal feed-thru assembly rather than

the PA&E feed-thru assembly required by the PMA).



                                          13
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 14 of 16




      The Court finds no legal support for Defendant’s claim that Plaintiff must

allege exactly went wrong in Thoratec’s proprietary manufacturing process to

survive the pleading stage. So long as a plaintiff alleges a violation of a specific

PMA requirement (here, the requirement that the device have symmetrical arms)

that caused the injury (here, death from multiple air emboli caused by the

asymmetrical arm allowing air to leak) and, as required under state law, that

defect existed when the device left the defendant’s control (Compl. ¶ 68), the

claim is sufficient, keeping in mind that the Court “must exercise [care] in

applying Riegel’s parallel claim principle at the pleading stage, particularly to

manufacturing defect claims.” Spring Fidelis II, 623 F.3d at 1206-07.

      E.     Implied Preemption

      In addition to express preemption, the MDA provides for implied

preemption under 21 U.S.C. § 337(a), which states that “proceedings for the

enforcement, or to restrain violations, of this chapter shall be by and in the name

of the United States.” “The FDCA leaves no doubt that it is the Federal

Government rather than private litigants who are authorized to file suit for

noncompliance with the medical device provisions.” Buckman Co., 531 U.S. at

349 n.4.



                                         14
       CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 15 of 16




      Because Plaintiff is suing for alleged conduct that both violates federal law

and would give rise to recovery under state law in the absence of the FDCA, her

claims are not preempted.

      F.     Conclusion

      Riegel and Buckman create a narrow gap through which a plaintiff’s
      state-law claim must fit if it is to escape express or implied
      preemption. The plaintiff must be suing for conduct that violates
      the FDCA (or else his claim is expressly preempted by § 360k(a)),
      but the plaintiff must not be suing because the conduct violates the
      FDCA (such a claim would be impliedly preempted under
      Buckman).

Sprint Fidelis II, 623 F.3d at 1204 (citation omitted).

      Although Plaintiff is suing for conduct that violates the FDCA (failure to

comply with the PMA requirements regarding symmetrical arms), she is not

suing because the conduct violates the FDCA, but rather, because the

manufacture of the device with asymmetrical arms rendered the HeartMate 3

unreasonably dangerous under state tort law. Therefore, Plaintiff’s claims are

not preempted, and Defendant’s motion to dismiss is denied.




      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:



                                          15
      CASE 0:20-cv-02451-MJD-HB Doc. 42 Filed 03/31/21 Page 16 of 16




     1.    Defendant’s unopposed Request for Judicial Notice [Docket
           No. 20] is GRANTED.

     2.    Defendant Thoratec LLC’s Motion to Dismiss [Docket No. 17]
           is DENIED.



Dated: March 31, 2021             s/Michael J. Davis
                                  Michael J. Davis
                                  United States District Court




                                    16
